United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3202
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Joel J. Knott,                          *
                                        *    [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: April 18, 2007
                                Filed: April 19, 2007
                                 ___________

Before COLLOTON, BEAM, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       After Joel Knott pleaded guilty to being a felon in possession of a firearm, in
violation of 18 U.S.C. § 922(g), the district court1 sentenced him to a year and a day
in prison and two years of supervised release. On appeal, he argues that the district
court erred by declining his request to apply U.S.S.G. § 2K2.1(b)(2), which provides
a reduced base offense level to felon-in-possession defendants who possess firearms
solely for collection purposes. Given the state of the record and the fact that it was
Knott’s burden to prove his entitlement to the reduced base offense level, we conclude

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
that the district court did not clearly err by determining that Knott (or alternatively,
the owner of the shotgun that Knott possessed) did not possess the firearm solely for
collection purposes. See United States v. Lussier, 423 F.3d 838, 843 (8th Cir. 2005)
(burden of proof and standard of review; clear error does not occur when evidence
supports two reasonable inferences), cert. denied, 126 S. Ct. 1120 (2006).
Accordingly, we affirm the judgment of the district court.
                         ______________________________




                                          -2-